Appellant only seeks relief in two respects. He asks the appointment of a trustee empowered to sell after the debt is clearly barred by limitation, when this is set up as a defense. To grant this would be but an indirect way to accomplish through a court what could not be done directly through its own process. Before appointing a trustee with power to sell, such as the trustee named in the trust deed had, the court would necessarily have to inquire whether plaintiff shows a claim which the law permits to be collected through the courts with the defense of limitation pleaded. The petition shows that the claim was clearly barred, and under such circumstances it would be a mockery of the law for a court to empower a trustee to do what could not legally be done through its own process, which would be as effective as the due execution of the power by the trustee. *Page 424 
Plaintiff seeks relief against the trustee to the extent he was compelled to compensate Mrs. Oneal for the use of the property while held by him, and he bases his claim, not made until April 30, 1888, on the alleged refusal of the trustee to sell under the power as early as December, 1882. This claim when asserted by action was clearly barred.
After the decision of the case of O'Neil v. Fuller by this court the trustee might legally have sold the property, and for his failure to do so, after plaintiff had lost all other means of redress, it would seem that he ought to be held liable for any injury resulting from his refusal to sell, having accepted the trust, if the action against him was not barred. The petition, however, was not framed to recover on that cause of action, although it did allege his refusal to sell when requested to do so after the decision was made by this court; but this averment was made for the purpose of showing that plaintiff could not have relief through a sale by the trustee, and hence the necessity to resort to the court for relief through the appointment of another trustee.
If the petition had been framed with a view to the relief above suggested, containing as it did an averment that the trustee refused to exercise the power as early as December, 1882, the action would be barred; for it existed when the trustee refused to act, and it could not be revived by a subsequent demand and refusal.
These views are decisive of the case, and the motion for rehearing must be overruled.
Motion overruled.
Delivered January 15, 1892.
Justice HENRY not sitting.